        1   WO                                                                                          MH

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
        9    Eric Perez,                                       No. CV 19-05602-PHX-MTL (JFM)
       10                          Plaintiff,
       11    v.                                                ORDER
       12
             Charles L. Ryan, et al.,
       13
                                   Defendants.
       14
       15          On November 8, 2019, Plaintiff Eric Perez, who is in the custody of the Arizona
       16   Department of Corrections (ADC) and is represented by counsel, filed a civil rights
       17   Complaint pursuant to 42 U.S.C. § 1983. On January 15, 2020, he filed a Motion for
       18   Preliminary Injunction and Temporary Restraining Order (Doc. 4). Plaintiff has paid the
       19   filing and administrative fees.
       20   I.     Statutory Screening of Prisoner Complaints
       21          The Court is required to screen complaints brought by prisoners seeking relief
       22   against a governmental entity or an officer or an employee of a governmental entity. 28
       23   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
       24   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
       25   relief may be granted, or that seek monetary relief from a defendant who is immune from
       26   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
       27          A pleading must contain a “short and plain statement of the claim showing that the
       28   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does


TERMPSREF
            1   not demand detailed factual allegations, “it demands more than an unadorned, the-
            2   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            3   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            4   conclusory statements, do not suffice.” Id.
            5          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
            6   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
            7   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
            8   that allows the court to draw the reasonable inference that the defendant is liable for the
            9   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        10      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        11      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        12      allegations may be consistent with a constitutional claim, a court must assess whether there
        13      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        14      II.    Complaint
        15             In his three-count Complaint, Plaintiff sues former ADC Director Charles L. Ryan;
        16      current ADC Director David Shinn; Arizona State Prison Complex (ASPC)-Lewis Warden
        17      Berry Larson; ASPC-Lewis Assistant Deputy Warden Lindsay Chavez; Correctional
        18      Officers (COs) Denault, Palomino, Coscorelli, Hill, Wickware, Reyes, and Soliz; Sergeants
        19      Fink, Aven, and Parra; and Nurse Raymond Ramirez for violations of the Eighth
        20      Amendment. Plaintiff is seeking money damages, along with attorney’s fees and costs.
        21      The following factual summary derives from Plaintiff’s Complaint and is taken as true
        22      solely for the purposes of the statutory screening process.
        23             Plaintiff states that he had a history of assisting the Tucson Police Department
        24      (“TPD”) prior to entering Arizona Department of Corrections (ADC) custody in March
        25      2015. (Doc. 1 at 6.) A TPD Lieutenant and the Assistant Legal Defender wrote letters to
        26      the Judge, recommending that Plaintiff be housed in protective custody due to Plaintiff’s
        27      purported role as a confidential informant. (Id. at 7.)
        28             Plaintiff was housed at the Arizona State Prison Complex (ASPC)-Lewis. On


TERMPSREF
                                                               -2-
            1   November 9, 2017, when Plaintiff returned to his cell after showering, Plaintiff alleges that
            2   Defendant Denault opened all the cell doors in Plaintiff’s pod, “knowing that [Plaintiff]
            3   would be assaulted as a result.” (Id.) Two inmates, “Monster” and “Insane,” proceeded to
            4   run into Plaintiff’s cell; assault him by punching him in the face; and leave, locking the cell
            5   door behind them. (Id.)
            6             Later that day, Plaintiff alleges that Defendants Fink and Aven escorted him to
            7   speak with Defendant Chavez, leaving Plaintiff’s cell door open so that, as Plaintiff claims,
            8   other prisoners could steal his belongings. (Id. at 8-9.) Defendant Chavez told Plaintiff
            9   that the CO who had been working in the control room had alleged that Plaintiff exposed
        10      himself to her while he was in the shower. (Id. at 9.) Plaintiff denied the accusation and
        11      suggested that Defendant Chavez “check the pod camera recording.” (Id.) Plaintiff was
        12      then escorted by Defendants Fink and Aven to the Inmate Movement Office to receive a
        13      change in housing. (Id.)
        14                After being rehoused,1 Plaintiff explained his situation to his new inmate, “Mono.”
        15      Both Mono and Plaintiff believed they had been housed together so that Mono could assault
        16      Plaintiff. (Id.) Mono allegedly sent another inmate, “30,” to Plaintiff’s former pod; 30
        17      reported to Plaintiff that inmates in Plaintiff’s former pod were circulating rumors that
        18      Plaintiff was a confidential informant and had exposed himself to Defendant Denault. (Id.
        19      at 10.)
        20                After lunch the next day, Defendant Palomino allegedly opened all the pod’s doors
        21      by using the “security override” feature. (Id.) At that point, 30 entered Plaintiff’s cell and
        22      assaulted him, punching him in the face and body. (Id.) Plaintiff says that 30 told him the
        23      “‘staff’ wanted [Plaintiff] to get ‘f---ed up’ in retaliation for exposing himself to another
        24      CO” and that after he had been assaulted, he would be forgiven. (Id. at 10-11.) Later that
        25      day, Plaintiff was moved to a new cell in the Buckley Unit. (Id. at 11.) There, one of the
        26      inmates allegedly told Plaintiff that the COs had announced during mealtime that Plaintiff
        27
                          1
        28                    It appears Plaintiff was moved to ASPC-Lewis’s Buckley Unit.


TERMPSREF
                                                              -3-
            1   had exposed himself to a female CO. (Id.) Plaintiff was then transferred to the Refuse to
            2   House (“RTH”) Unit. (Id.)
            3          On November 16, 2017, Plaintiff was told by two inmates who had heard he was
            4   coming from the RTH Unit, “You better not come out, if you do you’re getting f---ed up.”
            5   (Id.) Plaintiff asked a CO who had witnessed the exchange if he would write an Incident
            6   Report. (Id.) The CO agreed. (Id.) Later that day, Plaintiff received a letter from an
            7   inmate in 4-D pod who stated that Plaintiff “had better not go to 4-D Pod” or he would get
            8   “smashed.” (Id.) The letter also stated that people were “waiting for [Plaintiff] and that
            9   CO ‘Costco’”—Defendant Coscorelli—“had already filled everyone in about [Plaintiff]
        10      having exposed himself to [Defendant] Denault.” (Id.) That night, Plaintiff’s mother
        11      advised Defendant Chavez that her son was in a dangerous situation because staff and
        12      inmates had been “spreading rumors about him and allowing assaults.” (Id. at 12.)
        13             On November 17, 2017, Defendants Hill and Wickware allegedly allowed an inmate
        14      to enter the RTH Unit and announce to several cells that Plaintiff was an “S.O.,” or sex-
        15      offender, and that inmates would be compensated with drugs if they “smash[ed]” him. (Id.)
        16      At 11:30 that night, Defendant Reyes and another CO allegedly opened the cell doors of
        17      four inmates who then entered Plaintiff’s cell, assaulted him, and left, locking the door
        18      behind them. (Id.) As a result of that assault, Plaintiff claims he sustained injuries to his
        19      face, ribs, and teeth. (Id. at 12, 13.)
        20             On November 19, 2017, Plaintiff visited Defendant Ramirez, a nurse, for the injuries
        21      to his head, face, and chest. (Id.) Defendant Ramirez wrote that Plaintiff’s breathing was
        22      painful but that he showed no signs of distress. (Id.) He also gave Plaintiff ibuprofen and
        23      an order for medical ice. (Id.) Ramirez did not send Plaintiff to a provider for examination,
        24      however, and Plaintiff was not seen by a dentist until four months later. (Id.)
        25             On November 27, 2017, Plaintiff filed an informal complaint regarding the assault.
        26      On December 2, 2017, Plaintiff received a letter from an inmate “Solo” warning of
        27      additional assaults. (Id.) The following day, Plaintiff told a CO II that he feared for his
        28      life and needed to be transferred. (Id.) That CO II took Plaintiff to the Inmate Movement


TERMPSREF
                                                            -4-
            1   Office, where Plaintiff then wrote out a statement regarding the November 17, 2017 assault
            2   and provided four threatening letters that he had received from other inmates. (Id. at 14.)
            3   Defendant Parra attached the letters to Plaintiff’s statement and, according to Plaintiff,
            4   advised Plaintiff that he had heard about staff directing attacks against Plaintiff and would
            5   document all the information he had obtained about the assault. (Id.)
            6          Plaintiff was then transferred to Bachman Detention Unit, where he was housed
            7   with two inmates who told Plaintiff they had heard from staff that Plaintiff was a
            8   confidential informant who had exposed himself to a female CO. (Id.) They also stated
            9   that they planned to “f--- him up.” (Id.) Plaintiff notified staff about their threat and was
        10      moved to the Stiner Unit. (Id.)
        11             On December 5, 2017, Plaintiff filed a Health Needs Request (“HNR”) seeking
        12      treatment for the pain in his ribs and surrounding area. (Id.) Three days later, he filed
        13      another HNR in which he provided a more detailed account of his injuries, stated that he
        14      was in severe pain, and that he was experiencing blurred vision as a result of the blows he
        15      had suffered to his head. (Id. at 14-15.) On December 11, 2017, Plaintiff was seen by a
        16      nurse, who told Plaintiff he would be sent for x-rays later that week. (Id. at 15.)
        17             On December 14, 2017, Plaintiff had x-rays taken at the medical complex, where
        18      he also spoke to a CO who allegedly confirmed that other COs had said they would not
        19      help Plaintiff because he was a “piece of s---.” (Id. at 16.) The following day, Plaintiff was
        20      transferred to Rast Max Unit. (Id.) Plaintiff’s new cellmate said he knew about the alleged
        21      exposure incident and Plaintiff’s confidential informant status and told Plaintiff he needed
        22      to leave the pod. (Id.)
        23             On December 17, 2017, Plaintiff submitted an HNR requesting a psychological
        24      appointment and a transfer to the pod for seriously mentally ill inmates (“SMI”) inmates.
        25      (Id.) The following day, just before midnight, Plaintiff was transferred to a new cell in an
        26      unidentified unit. (Id.)
        27             On December 21, 2017, Plaintiff submitted another HNR, stating that he continued
        28      to suffer “tremendous pain” in his ribs. (Id.) On January 2, 2018, Defendant Soliz


TERMPSREF
                                                            -5-
            1   allegedly told Plaintiff’s neighbor inmate that he should not “mess with” Plaintiff because
            2   Plaintiff was a confidential informant. (Id.) Later that day, Soliz told other inmates in the
            3   pod the same thing. (Id. at 18.) Plaintiff claims that Soliz also instructed another inmate
            4   to tamper with Plaintiff’s foodtrap door so that Plaintiff would get in trouble.2 (Id.)
            5          On January 12, 2018, Plaintiff filed an appeal from his November 27, 2017
            6   grievance, to which he had received no reply. (Id. at 19.) Plaintiff also asked to speak with
            7   a sergeant about his housing situation. (Id.) At some point, Plaintiff submitted another
            8   HNR concerning the pain in his ribs and was seen on the nurse’s line.
            9          On February 2, 2018, Plaintiff submitted another HNR concerning the pain in his
        10      ribs. (Id. at 20.) On February 5, 2018, he was seen on the nurse’s line. On February 6,
        11      2018, he filed another HNR concerning his rib pain, headaches, and blurred vision. (Id.)
        12      He was seen for these conditions on February 8, 2018. (Id.) On February 21, 2018, he was
        13      seen by on-site dental urgent care for severe pain in his upper front teeth. (Id.) On March
        14      14, 2018, Plaintiff was seen by a dentist. (Id.) The dentist noted considerable damage in
        15      three of his teeth and recommended extraction of one tooth. (Id.) According to Plaintiff,
        16      the trauma he had suffered during the November 17, 2017 assault caused the nerves in his
        17      tooth to become necrotic. (Id. at 21.) Plaintiff elected to have a root canal instead of an
        18      extraction “in an effort to save his front teeth for as long as possible.” (Id.) But the teeth
        19      eventually had to be extracted. (Id. at 22.)
        20             On May 30, 2018, Plaintiff had a classification review. (Id. at 21.) Although
        21      Plaintiff wished to be reclassified out of maximum custody, he did not feel safe anywhere
        22      in ASPC-Lewis and was unable to go to “SMI table time,” recreation, or “CO classes”
        23      because he believed his life was in danger. (Id. at 22.)
        24             On December 1, 2018, Plaintiff submitted an HNR requesting an appointment with
        25      an eye doctor because he was still experiencing blurred vision and headaches. (Id.)
        26      Plaintiff says that he is unable to read for any length of time without getting a painful
        27
        28
                       2
                         According to Plaintiff, “[t]ampering with a foodtrap door is a punishable offense
                that leads to loss of privile[]ges and other disciplinary actions against the person whose
                foodtrap door is tampered with.” (Doc. 1 at 18.)

TERMPSREF
                                                               -6-
            1   headache, and his teeth eventually had to be extracted. (Id.) In addition, dangerous rumors
            2   continue to follow Plaintiff and cause him to live in a state of fear for his life. (Id. at 22.)
            3          In Count One, Plaintiff asserts a failure-to-protect claim, alleging that Defendants
            4   Denault, Fink, Chavez, Palomino, Coscorelli, Wickware, Hill, Reyes, and Soliz spread
            5   rumors about Plaintiff’s confidential informant status and alleged act of exposure even
            6   though they knew such rumors would put him in danger. According to Plaintiff, these
            7   Defendants also failed to prevent the harm they knew would result from such rumors,
            8   thereby causing Plaintiff to be assaulted and injured, in violation of his Eighth Amendment
            9   rights. (Id.)
        10             In Count Two, Plaintiff asserts a failure-to-train and failure-to-supervise claim,
        11      alleging that Defendants Ryan, Larson, Fink, Aven,3 Chavez, and Parra maintain an
        12      unwritten custom and practice of permitting front-line correctional officers—including
        13      Defendants Denault, Fink, Chavez, Palomino, Coscorelli, Wickware, Hill, Reyes, and
        14      Soliz—to control prisoners by spreading rumors that they know will prompt assaults and
        15      that this custom and practice caused him to be assaulted and injured.
        16             In Count Three, Plaintiff claims that Defendant Ramirez failed to provide
        17      constitutionally adequate medical care when he refused to send Plaintiff to a provider for
        18      examination, despite his knowledge that Plaintiff had potentially serious injuries.
        19      According to Plaintiff, Ramirez’s conduct led to the extraction of teeth that could have
        20      been saved by timely dental intervention.
        21      III.   Failure to State a Claim
        22             To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
        23      (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
        24      (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
        25      2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
        26
        27             3
                         Although Defendant Aven is not listed in Count Two, he is included among the
        28      Defendants identified elsewhere as the “Supervisory Defendants,” and is not named in any
                other count. (Doc. 1 at 2.) Accordingly, the Court construes Count Two as having been
                asserted against Defendant Aven.

TERMPSREF
                                                              -7-
            1   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
            2   as a result of the conduct of a particular defendant and he must allege an affirmative link
            3   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
            4   72, 377 (1976).
            5          A.     Defendant Fink
            6          Plaintiff alleges that Defendant Fink left Plaintiff’s cell door open so that other
            7   prisoners could steal his belongings while Plaintiff was speaking with Defendant Chavez.
            8   This allegation is not sufficient to state a claim for failure to protect against Defendant
            9   Fink, as there is no indication that the failure to close Plaintiff’s cell door on that occasion
        10      placed him at substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 834
        11      (1994) (to state a claim for threat to safety under the Eighth Amendment, an inmate must
        12      allege facts to support that he was incarcerated under conditions posing a substantial risk
        13      of serious harm and that prison officials were “deliberately indifferent” to those risks).
        14             Moreover, any loss of property that Plaintiff suffered as a result of Fink’s conduct
        15      is not compensable under § 1983. A claim for lost property would arise, if at all, under the
        16      Due Process Clause of the Fourteenth Amendment. “[T]he Due Process Clause is simply
        17      not implicated by a negligent act of an official causing unintended loss of or injury to life,
        18      liberty, or property.” Daniels v. Williams, 474 U.S. 327, 328 (1986). Even unauthorized
        19      and intentional deprivations of property do not violate the procedural requirements of the
        20      Due Process Clause if a meaningful post-deprivation remedy for the loss is available.
        21      Hudson v. Palmer, 468 U.S. 517, 533 (1984). The availability of a common-law tort suit
        22      against a state employee constitutes an adequate post-deprivation remedy. Id. at 534-35.
        23      Moreover, Arizona provides a meaningful and adequate post-deprivation remedy through
        24      the prison grievance system, specifically Department Order (DO) 909(8.0) (formerly DO
        25      909.09). Dennison v. Ryan, 522 F. App’x 414, 417-18 (9th Cir. 2013) (citing DO 909.09);
        26      Aldrete v. Ariz. Dep’t of Corr., 2011 WL 30959, at *7 (D. Ariz. Jan. 3, 2011) (same); see
        27      also Wright v. Riveland, 219 F.3d 905, 918 (9th Cir. 2000) (both state tort claims and prison
        28      grievance procedures provide adequate post-deprivation remedies). Accordingly, the


TERMPSREF
                                                             -8-
            1   Court will dismiss Count One insofar as it asserts a claim against Defendant Fink.
            2          B.     Defendant Ramirez
            3          Not every claim by a prisoner relating to inadequate medical treatment states a
            4   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must
            5   allege (1) a “serious medical need” by demonstrating that failure to treat the condition
            6   could result in further significant injury or the unnecessary and wanton infliction of pain
            7   and (2) the defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d
            8   1091, 1096 (9th Cir. 2006).
            9          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        10      1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
        11      know of and disregard an excessive risk to inmate health; “the official must both be aware
        12      of facts from which the inference could be drawn that a substantial risk of serious harm
        13      exists, and he must also draw the inference.” Farmer, 511 U.S. at 837. Deliberate
        14      indifference in the medical context may be shown by a purposeful act or failure to respond
        15      to a prisoner’s pain or possible medical need and harm caused by the indifference. Jett,
        16      439 F.3d at 1096. Deliberate indifference may also be shown when a prison official
        17      intentionally denies, delays, or interferes with medical treatment or by the way prison
        18      doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05
        19      (1976); Jett, 439 F.3d at 1096.
        20             Deliberate indifference is a higher standard than negligence or lack of ordinary due
        21      care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
        22      negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
        23      220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d
        24      458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical
        25      malpractice” do not support a claim under § 1983). “A difference of opinion does not
        26      amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild,
        27      891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
        28      insufficient to state a claim against prison officials for deliberate indifference. See Shapley


TERMPSREF
                                                             -9-
            1   v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference
            2   must be substantial. The action must rise to a level of “unnecessary and wanton infliction
            3   of pain.” Estelle, 429 U.S. at 105.
            4          At best, Plaintiff’s allegations against Defendant Ramirez suggest that Ramirez was
            5   negligent. Plaintiff does not allege sufficient facts regarding his appointment with Ramirez
            6   to show that Ramirez was aware of a substantial risk of serious harm to Plaintiff.
            7   Accordingly, Plaintiff has failed to state a claim in Count Three, and this Count will be
            8   dismissed.
            9          C.     Official Capacity Claims
        10             Assuming that Defendants Denault, Palomino, Chavez, Coscorelli, Wickware, Hill,
        11      Reyes, and Soliz could be sued in their official capacities, such claims would be duplicative
        12      of the official capacity claims asserted in Count Two. Accordingly, the official capacity
        13      claims against these Defendants will be dismissed.
        14      IV.    Claims for Which an Answer Will Be Required
        15             Plaintiff has stated a claim in Count One against Defendants Denault, Chavez,
        16      Palomino, Coscorelli, Wickware, Hill, Reyes, and Soliz in their individual capacities.
        17      Plaintiff has also stated a claim in Count Two against Defendant Shinn in his official
        18      capacity and Defendants Ryan, Larson, Fink, Aven, Chavez, and Parra in their individual
        19      and official capacities.
        20      V.     Motion for Preliminary Injunction and Temporary Restraining Order
        21             In his Motion for Preliminary Injunction and Temporary Restraining Order, Plaintiff
        22      seeks an order requiring Defendants to transfer Plaintiff to a facility where he will be safe
        23      from attacks. According to the Motion, Plaintiff was stabbed by Inmate “Monster” on
        24      December 19, 2019, despite the fact that Monster had attacked Plaintiff two years prior, as
        25      described in the Complaint, and should never have been allowed to gain access to Plaintiff.
        26      Based on this incident, Plaintiff argues that: (1) he is likely to succeed on the merits of his
        27      failure to protect and failure to train and supervise claims; (2) he is likely to suffer
        28      irreparable harm in the absence of an injunction because Defendants have continued to


TERMPSREF
                                                            - 10 -
            1   expose him to a risk of attack by other inmates; (3) the balance of equities tips in Plaintiff’s
            2   favor; and (4) the public interest favors an injunction.
            3          Defendants Denault, Chavez, Palomino, Coscorelli, Wickware, Hill, Reyes, Soliz
            4   Shinn, Larson, Fink, Aven, and Parra will be required to respond to the Motion.4
            5   IT IS ORDERED:
            6          (1)    Count One is dismissed as against Defendant Fink.
            7          (2)    Count Three is dismissed.
            8          (3)    Defendant Ramirez is dismissed.
            9          (4)    The official capacity claims against Defendants Denault, Palomino,
        10      Coscorelli, Wickware, Hill, Reyes, and Soliz are dismissed.
        11             (5)    The following Defendants must answer, or otherwise respond by appropriate
        12      motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
        13      Rules of Civil Procedure, to the following portions of the Complaint:
        14                    (a)     Defendants Denault, Chavez, Palomino, Coscorelli, Wickware, Hill,
        15                            Reyes, and Soliz must answer Count One, in their individual
        16                            capacities;
        17                    (b)     Defendants Ryan, Larson, Fink, Aven, Chavez, and Parra, must
        18                            answer Count Two in their individual and official capacities; and
        19                    (c)     Defendant Shinn must answer Count Two in his official capacity.
        20             (6)    Plaintiff must either serve each Defendant or seek a waiver of service for
        21      each Defendant.
        22             (7)    If Plaintiff does not either obtain a waiver of service of the summons or
        23      complete service of the Summons and Complaint on a Defendant within 90 days of the
        24      filing of the Complaint, the action may be dismissed as to each Defendant not served. Fed.
        25      R. Civ. P. 4(m).
        26
        27
                       4
        28               Because Defendant Ryan no longer serves as the Director of the Arizona
                Department of Corrections, he will not be required to respond to Plaintiff’s Motion seeking
                prospective injunctive relief.

TERMPSREF
                                                             - 11 -
            1          (8)    Within 7 days of being served with the Complaint and the Motion for
            2   Preliminary Injunction and Temporary Restraining Order, Defendants Denault, Chavez,
            3   Palomino, Coscorelli, Wickware, Hill, Reyes, Soliz, Shinn, Larson, Fink, Aven, and Parra
            4   must file a response to the Motion for Preliminary Injunction and Temporary Restraining
            5   Order. Plaintiff may file a reply within 5 days of service of Defendants’ response.
            6          (9)    Any answer or response must state the specific Defendant by name on whose
            7   behalf it is filed. The Court may strike any answer, response, or other motion or paper that
            8   does not identify the specific Defendant by name on whose behalf it is filed.
            9          (10)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
        10      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        11      authorized under 28 U.S.C. § 636(b)(1) and is assigned to the standard track pursuant to
        12      Rule 16.2(b)(3) of the Local Rules of Civil Procedure.
        13             Dated this 21st day of January, 2020.
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           - 12 -
